Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 1 of 7 PageID 290




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DAVID LEE HARMON,

               Plaintiff,

v.                                                         Case No.: 2:20-cv-79-FtM-38NPM

CHARLOTTE COUNTY
SHERIFF’S OFFICE, CORIZON
HEALTH SERVICES, O.
MAHORIVSKYY, FNU
BEVERLY and DEPUTY
PEREZ,

                Defendants.
                                                 /

                                   OPINION AND ORDER1

        Before the Court are Defendants Charlotte County Sheriff’s Office and

Deputy Perez’s Motion to Dismiss (Doc. 44), Deputy O. Mahorivskyy and

Deputy Beverly’s Motion to Dismiss (Doc. 52), and Corizon Health, Inc.’s

Motion to Dismiss (Doc. 59). Plaintiff David Lee Harmon did not respond to

the motions, so the Court considers them unopposed. (See Doc. 61 (“If Plaintiff

fails to file responses, the Court will deem Defendants’ motions to be

unopposed and ripe for review”)).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 2 of 7 PageID 291




      Harmon, a pretrial detainee at Charlotte County Jail, filed this civil

rights case under 42 U.S.C. § 1983, alleging Defendants were deliberately

indifferent to his medical needs. (Doc. 1). The Court dismissed Harmon’s

initial Complaint for the following reasons:

      Plaintiff’s Complaint is deficient in several respects. Plaintiff sets
      forth bare-bones factual allegations in a narrative fashion, which
      falls short of the federal procedural pleading requirements. The
      Complaint fails to identify which acts and claims are attributable
      to which defendant. The Complaint falls within the scope of
      shotgun pleadings because it fails “to give the defendants adequate
      notice of the claims against them and the grounds upon which each
      claim rests.” Weiland v. Palm Beach County Sheriff’s Office, 792
      F.3d 1313, 1323 (11th Cir. 2015). Further, the Complaint states no
      claim against Corizon Health Service and the Charlotte County
      Sheriff’s Office because there are no allegations of a policy or
      custom against these entities. Monell v. Dep’t of Soc. Servs., 436
      U.S. 658, 694 (1978). Nor does the Complaint attribute any action
      or inaction to either Defendant Deputy O. Mahorivskyy or
      Charlotte County Sheriff Bill Prummell to hold either liable under
      § 1983. And to the extent Plaintiff predicates liability to Sheriff
      Prummell for the actions of his deputies, “[i]t is well established in
      this Circuit that supervisory officials are not liable under § 1983
      for the unconstitutional actions of their subordinates on the basis
      of respondeat superior or vicarious liability.” Cottone v. Jenne, 326
      F.3d 1352, 1360 (11th Cir. 2003) (internal quotation marks
      omitted).

(Doc. 12 at 4-5). The Court allowed Harmon to amend his complaint, which he

did twice.

      Instead of identifying any constitutional or statutory right that has been

violated, the Second Amended Complaint lists the following claims: “personal

injury, malicious injury, mayhem, maim, strict liability, vicarious liability,




                                        2
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 3 of 7 PageID 292




malfeance [sic], disfigurement (foot), medical neglect.” (Doc. 18 at 4). As

factual support, Harmon lists his medical conditions: sleep apnia (with no

CPAP machine), unaddressed mental issues, heart issues, stroke issues, a club

foot, and two broken screws in his foot. (Doc. 18 at 4). Harmon then makes

minimal allegations against each Defendant: Charlotte County Sheriff’s Office

did not get him to surgical appointments, Corizon Health “slow walked” him

on his pain and suffering, Beverly and Perez slammed him into a plexiglass

divider in a wheelchair van and broke the screws in his foot,2 and Mahorivskyy

grabbed his foot and broke three stitches. (Doc. 18 at 5). Defendants move to

dismiss the Second Amended Complaint under Federal Rules of Civil

Procedure 8, 10, and 12(b)(6).

                             Legal Standard

      The Federal Rules of Civil Procedure require a complaint to contain “a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. Pro. 8(a)(2). The rules also require plaintiffs to set out

their claims in separate, numbered paragraphs, “each limited as far as

practicable to a single set of circumstances.”         Fed. R. Civ. Pro. 10(b).




2Although the Second Amended Complaint is silent on the details, Harmon’s initial
Complaint alleged, “I have been transported in a wheelchair van that deputies did
not know how to use and I was injured as my wheelchair crashed into a plexiglass
devider [sic] before we even exited the parking lot of the hospital on the day of my
surgery.” (Doc. 1 at 6).



                                         3
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 4 of 7 PageID 293




“Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach

County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The problem with

shotgun pleadings is that they fail “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim rests.” Id.

      When considering a motion to dismiss under Rule 12(b)(6), courts must

accept all factual allegations in the complaint as true and view them in a light

most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The preferential standard of review, however, does not let all pleadings

adorned with facts survive to the next stage of litigation. The Supreme Court

has been clear on this point – a district court should dismiss a claim where a

party does not plead facts that make the claim facially plausible. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

the court can draw a reasonable inference, based on facts pled, that the

opposing party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678.

This plausibility standard requires “more than a sheer possibility that a

defendant has acted unlawfully.”      Id.   (citing Twombly, 550 U.S. at 557

(internal quotation marks omitted)). And a plaintiff must allege more than

labels and conclusions amounting to a formulaic recitation of the elements of a

cause of action. Twombly, 550 U.S. at 555.




                                       4
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 5 of 7 PageID 294




                                 Discussion

      Harmon files his Complaint under 42 U.S.C. § 1983. To state a § 1983

claim, a plaintiff must allege that (1) the defendant deprived him of a right

secured under the Constitution or federal law, and (2) the deprivation occurred

under color of state law. Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.

2011) (citing Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998)). In

addition, a plaintiff must allege and establish an affirmative causal connection

between the defendant’s conduct and the constitutional deprivation. Marsh v.

Butler Cty., Ala., 268 F.3d 1014, 1059 (11th Cir. 2001).

      Harmon does not explicitly allege a constitutional deprivation in his

Second Amended Complaint, but it seems the root of his claim remains denial

of medical treatment under the Eight Amendment.            To state an Eighth

Amendment claim for medical mistreatment, a plaintiff must allege “acts or

omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). To prove medical

indifference, Harmon must demonstrate:

      (1) he had a serious medical need (the objective component); (2) the
      prison official acted with deliberate indifference to that serious
      medical need (the subjective component); and (3) the official’s
      wrongful conduct caused the injury. To satisfy the subjective
      component, the plaintiff must prove the prison official subjectively
      knew of a risk of serious harm, the official disregarded that risk,
      and the official’s conduct was more than gross negligence.




                                       5
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 6 of 7 PageID 295




Fischer v. Fed. Bureau of Prisons, 349 F. App’x 372, 374 (11th Cir. 2009) (citing

Goebert v. Lee County, 510 F.3d 1312, 1326-27 (11th Cir. 2007)).

      Like Harmon’s initial Complaint, the Second Amended Complaint is

deficient for several reasons. It is a shotgun pleading because it fails to give

each defendant adequate notice of the claims against them. See Weiland, 792

F.3d at 1323. It fails to allege facts establishing any of the three elements of

an Eighth Amendment claim—the objective component, the subjective

component, and causation. See Fischer, 349 F. App’x at 374. Harmon’s claims

against Corizon and the Charlotte County Sheriff’s Office also fail because he

does not allege any policy or custom that caused him injury. See Monell, 436

U.S. at 694. To the extent Harmon pleads state tort claims against Beverly,

Perez, and/or Mahorivskyy, those claims fail under Fla. Stat. § 768.28(9)

because Harmon does not allege they “acted in bad faith or with malicious

purpose or in a manner exhibiting wanton and willful disregard for human

rights, safety or property.” Fla. Stat. 768.28(9)(a).

      Some defendants have raised qualified immunity as grounds for

dismissal with prejudice.      But the Court declines to decide whether any

defendants are entitled to qualified immunity based on the limited record

before it.

      Accordingly, it is now

      ORDERED:




                                        6
Case 2:20-cv-00079-SPC-NPM Document 64 Filed 12/02/20 Page 7 of 7 PageID 296




      Defendants’ motions to dismiss (Doc. 44; Doc. 52; Doc. 59) are

GRANTED.

      (1) Plaintiff David Lee Harmon’s Second Amended Complaint (Doc. 18)

         is DISMISSED without prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate all deadlines,

         and close the file.

      DONE and ORDERED in Fort Myers, Florida on December 2, 2020.




Copies: All Parties of Record




                                     7
